Title: To Thomas Jefferson from Lewis Littlepage, 16 June 1802
From: Littlepage, Lewis
To: Jefferson, Thomas


            Sir,Fredericksburg—16th. June 1802.
            With many excuses for the liberty I took in importuning you with my private affairs, I have to entreat you to inclose to me the sealed paper which I left in your hands in December last. I hope shortly to see you on my way to the North, and in the mean time have the honor to be with the highest respect
            Sir, your most obedient humble Servant
            Lewis Littlepage.
          